DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/15/2020 are accepted.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 01/31/2022 have been considered.  With the exception of references US Pub. 2019/042740 and US Pub. 2020/210070, the submissions are in compliance with the provisions of 37 CFR 1.97.  References US Pub. 2019/042740 and US Pub. 2020/210070 do not seem to be valid US Patent Applications.  Examiner assumes the appropriate publication numbers are 2019/0042740 and 2020/0210070.  Accordingly, initialed and dated copies of Applicant’s IDS form 1449 filed 12/16/2020 and 01/31/2022 are attached to the instant Office action. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1-20 recites the limitation “a branch type instruction” (claim 1, ln. 6-7; claim 10, ln. 6-7; and claim 19, ln. 9-10).  If this is intended to refer to “a branch type instruction” (claim 1, ln. 5; claim 10, ln. 5; and claim 19, ln. 8), Examiner suggests “said branch type instruction” instead.   
Claim Interpretation
Claim 19 recites the limitation “one or more computer-readable storage medium”.  In accordance with para. 0106 of the instant application, the computer-readable storage medium is limited to being non-transitory hardware.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-9 invokes 112(f).  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." See MPEP 2181 Sec. I.  The claim limitations uses the generic placeholder unit.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit) that is coupled with functional language (configured to determine a generation tag value) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: a determination unit configured to determine … a generation tag associated with said register of said second load (claim 1, ln. 13-18).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification is silent as to the structure of the determination unit.  The portions where “a determination unit” is cited includes para. 0045 where the determination unit “may be part of a load-and-store” unit of the processor and para. 0057 where the processing circuitry 104 also includes “determination unit 112 which may be associated with the generation tag memory”.  It is indefinite whether the structure of claimed determination unit is hardware circuitry, computer implemented software, or another structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


With respect to claims 1-9 the claim limitation a determination unit configured to determine … a generation tag associated with said register of said second load (claim 1, ln. 13-18) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to the corresponding structure of each of the units recited in the claims.  Therefore, the claims 19-23 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 11,294,828) (hereinafter “Lee”) in view of Asaad et al. (US Pub. 2011/0219208) (hereinafter “Assad”), and in view of Sakalis et al. (US Pub. 2021/0365554) (hereinafter “Sakalis”).

As per claim 1, Lee teaches a processing circuitry for a processor for blocking a side-channel attack against said processor, said processor comprising at least one register which receives loads during said side-channel attack, ([Lee, col. 4, ln. 41-48] “The techniques described herein are aimed at increasing the resilience of a cache storage to speculating-based cache timing side channel attacks; processing circuitry … allows speculative execution”; [col. 8, ln. 58-59] “load instruction seeking to load data from the cache into a working register of the processor”) said processing circuitry comprising: 
a first flag which is increased upon each decoding and predicting of a branch type instruction; ([col. 9, ln. 20-22] “the reorder buffer can be arranged to maintain [increase as a flag value is increased when set] a flag [first global generation counter] in association with [upon each] memory access instructions to identify when those memory access instructions are speculative [predicting of a branch type instruction]”; [Fig. 1; col. 10, ln. 27-41] “A decode stage … decodes the fetched instructions [memory access instructions] to generate control information for controlling the subsequent stages of the pipeline”; the flag as a global generation counter is taught by Asaad below) 
a second flag which is increased ([Lee, col. 15, ln. 55-57] “as shown in FIG. 4B, a valid flag 250 [a second global generation counter] can be used [increased] to identify whether the contents of the tracking entry are valid or not”; the flag as a global generation counter is taught by Asaad below) upon every completion of a branch type instruction, ([col. 21, ln. 25-26; Fig. 10] “at step 600 it is determined whether a branch instruction being tracked by the reorder buffer is resolved [completion]”; once the branch is resolved, the valid flag 250 [second global generation counter] is set either as a result of flush activities [see col. 19, ln. 29-38] or as a result of notifying the L1 SLT [see col. 17, ln. 32-41], allowing corresponding track entries to be deallocated) wherein said first flag is configured to be reset ([col. 21, ln. 10-17] it is determined whether there are any older unresolved branch instructions in the reorder buffer … [if not] the speculation flag in the reorder buffer entry used to track the progress of the memory access instruction is cleared; the flag as a global generation counter is taught by Asaad below) upon ([Fig. 9-10 and col. 18-20] “the reorder buffer can quickly determine which memory access instructions are affected when any particular branch instruction is resolved [upon a triggered rollback, as the flush happens when a branch instruction is resolved]”) a triggered rollback to a value of said second flag; ([col. 21, ln. 47-52;] “at step 605 it is determined that the resolution indicates a branch misprediction, then at step 620, in addition to performing all the usual pipeline flush activities [a triggered rollback] associated with a branch misprediction, the reorder buffer identifies all younger memory access instructions that have their speculation flag set”; the first global counter is reset to the second global generation counter as they are both flags which are set in response to the branch instruction being resolved; the flag as a global generation counter is taught by Asaad below)
at least one generation tag memory configured to store a generation tag value associated with said at least one register of said processor, ([Lee, col. 14, ln. 9-10] “an SLT 185 may be provided, the SLT [at least one generation tag memory] having a plurality of tracking entries [to store a generation tag value] … in a situation [associated with] where a cache miss is detected within the cache [at least one register of said processor]”) wherein each of said at least one generation tag memory is configured to be set to a value of said first flag upon a first load into said associated register; ([Fig. 5, col. 16, ln. 20-32] the tracking entry [generation tag memory] is allocated [set to a value upon a first load into said associated register]; [Fig. 4B. col. 14, ln. 56-61] the fill done field is a flag “used to identify … when the allocated cache line has been updated by the speculative fill request”, thus is set to the value of the speculation flag [first global generation counter]; the flag as a global generation counter is taught by Asaad below)
a determination unit configured to determine, for a second load of a register of said at least one register loaded from an address depending on said value of said register of said first load, a generation tag value associated with said register of said second load, ([Lee, col. 14, ln. 15-17] “in a situation where a cache [register] miss is detected [depending on said value of said first load] … the LSU 150 [a determination unit] is first arranged to allocate [determine] a tracking entry [a generation tag value] within the SLT 185 for that speculative fill request/associated speculative memory access operation”; [Col. 8, ln. 57-59] “The memory access instruction could for example be a load instruction seeking to load data [second load] from the cache [of a register] into a working register of the processor”; [Col. 13, ln. 18-21] “One value speculatively loaded is then used to construct an address for a second load [second load of a register]”; the tracking entry [generation tag value] is associated with said register of said second load as it uses the register value to compare with the value of the first load to detect a cache miss) said generation tag value being a function of said value of said first flag, ([Fig. 4B. col. 14, ln. 56-61] as explained above, the Fill Done flag of the SLT Tracking Entry [generation tag value] is a function of the value of the speculation flag [first global generation counter]; the flag as a global generation counter is taught by Asaad below) said value of said second flag, ([col. 21, ln. 25-26; Fig. 10] as explained above, the SLT tracking entry [generation tag value] is either flushed or notified as a result of a branch instruction being resolved, the value of which is stored in the valid flag 250; the flag as a global generation counter is taught by Asaad below) and said generation tag value associated with said register of said first load; and ([Fig. 5, step 310] as explained above, the tracking entry [generation tag value] Is associated with the first load as it uses the register value to compare with the value of the first load to detect a cache miss)
a wait queue configured to block.  ([Fig. 5, step 335; col. 16, ln. 59-67 to col. 17, ln. 1-10] “the memory access instruction may … be moved into a retry [wait] queue”; “the memory access instruction may no longer be speculative, and accordingly irrespective of whether there is a hit or miss, the memory access operation can be processed as normal” [remain active until conditions are achieved so that the instruction is executed in an in-order manner])
Lee does not clearly teach the first and second flags as global generation counters; and block said second load if determined generation tag value is more than one generation ahead of said value of said second global generation counter.  
However, Assad teaches the first and second flags as global generation counters.  ([Assad, para. 0343] “to support concurrent memory synchronization instruction [speculative executions/predicting of a branch instruction – see para. 0321], requests are tagged with a global “generation number … The generation number is provided by a central generation counter”; [0369] “the global generation counter is used to determine whether a requested generation change is complete”) 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lee with the teachings of Assad to include the first and second flags as global generation counters.  One of ordinary skill in the art would have been motivated to make this modification because a global generation counter keeps track of the age of commands, and by doing so, supports speculative execution and improves synchronization of memory accesses.  (Assad, para. 0179; para. 0322)
Lee does not clearly teach block said second load if determined generation tag value is more than one generation ahead of said value of said second global generation counter.  
However, Sakalis teaches block said second load if determined generation tag value is more than one generation ahead of said value ([Sakalis, para. 0013, supported by pg. 4, Sec. 4.4 of provisional 63/029,580] “a new misspeculation and squashing of the set of processor instruction is detected, and the counter [determined generation tag as it is a program counter for each dynamic instruction – see para. 0031] is incremented … The identified given level of delay in the speculative execution of the set of processors is initiated instructions when the counter is equal to or greater than [more than one generation ahead] the threshold 1012”) of said second counter. ([para. 0088, supported by pg. 3, Sec. 4.1 of provisional 63/029,580] “the thresholds are determined based on the number [counter] of iterations or loops [completion of a branch type instruction, and so second global generation]”.  The second counter as a global generation counter is taught by Assad above)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lee and Assad with the teachings of Sakalis to include block said second load if determined generation tag value is more than one generation ahead of said value of said second global generation counter.  One of ordinary skill in the art would have been motivated to make this modification because such a technique allows for various levels of speculative defense, to provide the benefit of allowing performance, energy, and area overheads to be traded for different levels of security guarantees if blocking if not activated after just one speculative execution/global generation.  (Sakalis, para. 0067 supported by pg. 1, second paragraph of provisional 63/029,580)

As per claim 2, Lee in view of Assad and Sakalis teaches claim 1.  
Lee in view of Sakalis does not clearly teach wherein said processor comprises at least one of a central processing unit, a core of a central processing unit, and a thread of a core of said processor.
However, Assad teaches wherein said processor comprises at least one of a central processing unit, a core of a central processing unit, and a thread of a core of said processor. ([Assad, Fig. 1-0, element 100; para. 1170] “A processing node [central processing unit] may include a plurality of cores [a core of a central processing unit]”; [Fig. 4 of pg. 40 and para. 0337] thread alpha is running on a first core and thread beta is running on a second core)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lee in view of Assad with the teachings of Assad to include wherein said processor comprises at least one of a central processing unit, a core of a central processing unit, and a thread of a core of said processor.  One of ordinary skill in the art would have been motivated to make this modification because such a technique achieves a high level of utilization (of processing speed) on shared resources.  (Assad, para. 0050)

As per claim 3, Lee in view of Assad and Sakalis teaches claim 1.  
Lee also teaches wherein said rollback is triggered upon one of events selected from a group consisting of a misprediction of said branch type instruction, a restart of a pipeline in said processor, and a flush ([Lee, col. 21, ln. 65-67 to col. 22, ln. 1] “once a misprediction has been detected in respect to a branch, then all younger instructions will be flushed”) of a cache of said processor. ([Col. 19, ln. 42-45] “a restore request is issued to the cache to cause the allocated cache line to be restored to its original state”) 

As per claim 4, Lee in view of Assad and Sakalis teaches claim 3.  
Lee also teaches wherein, upon said triggered rollback, all values of said generation tag memories associated with registers involved in said one of said events are set to said second global generation counter. ([Lee, col. 21, ln. 48-64; Fig. 10] “in addition to [in addition to] performing all the usual pipeline flush activities [triggered rollback] … identifies all younger memory access instructions that have their speculation flag set [all values associated with registers involved] … The reorder buffer then notifies the SLT  [generation tag memories] … to trigger restore operations”; restore operations, as described above, sets the valid flag [one of said events], thereby setting the second global generation counter.  The flag as a generation counter was taught by Assad in claim 1 above)

As per claim 5, Lee in view of Assad and Sakalis teaches claim 1.  
Lee also teaches wherein said first load is one of an immediate load ([Lee, col. 16, ln. 11-15] “if a hit is detected … for a load operation, this will cause the requested data to be returned directly to the processor [an immediate load]) and a relative load.  ([Col. 11, ln. 63-66] pass a data value [load] to be used as an offset [relative] into an array)

As per claim 6, Lee in view of Assad and Sakalis teaches claim 1.  
Lee also teaches wherein said determination unit is part of a load-and-store unit of said processor.  ([Lee, Fig. 3; col. 13, ln. 46-48] “the cache control circuitry [determination unit] can be incorporated within [is part of] the functionality of the load store unit [load-and-store unit of the processor]”)

As per claim 7, Lee in view of Assad and Sakalis teaches claim 1.  
Lee also teaches wherein said register of said first load is identical to said register of said second load.  ([Lee, col. 16, ln. 7-10) the physical address associated with the data being accessed … [register of said second load] is compared with the tag values stored in association with the various cache lines of the set [register of said first load] in order to determine if there is an address match… if a hit is detected [is identical] … the memory access operation is processed as normal)

As per claim 8, Lee in view of Assad and Sakalis teaches claim 1.  
Lee also teaches wherein said blocking is further dependent on whether data for said second load are in said cache of said processor.  ([Lee, col. 15, ln. 1-11; Fig. 5] “a lookup is performed within the cache … to determine if … there is a hit [whether data for said second load] in the cache”; the stall/blocking occurs only if there is no hit)

As per claim 9, Lee in view of Assad and Sakalis teaches claim 1.  
Lee teaches wherein a dependency according to said function includes one of: if said value of said first global generation counter is equal to said value of said second global generation counter, ([Lee, col. 21, ln. 29-34; Fig. 10] “if younger memory access instructions whose speculation flag [first global generation counter] is set [equal to] … the branch instruction that has been resolved [second global generation counter]”; the flag as a generation counter was taught by Assad in claim 1 above) then said generation tag value associated with said register of said second load is set equal to said value of said second global generation counter; ([col. 21, ln. 37-40] “the SLT [generation tag value] associated with the level one cache [said register of said second load] can be notified … to allow the corresponding entries tracking entries to be deallocated”; deallocating sets the SLT entry to the valid flag [equal to said value of said second global generation counter], as the valid flag is reset when both the speculative execution flag is set and the corresponding branch is complete; the flag as a generation counter was taught by Assad in claim 1 above)
if said value of said first global generation counter is equal to said generation tag value of said first load, ([Lee, Fig. 5, col. 16, ln. 20-32] the tracking entry [generation tag memory] is allocated [set to a value upon a first load into said associated register]; [Fig. 4B. col. 14, ln. 56-61] the fill done field is a flag “used to identify … when the allocated cache line has been updated by the speculative fill request”, thus is set to the value of the speculation flag [first global generation counter]; on the second iteration of a memory access instruction being processed, the fill done field is equal to the speculation flag; the flag as a generation counter was taught by Assad in claim 1 above) then said generation tag value associated with said register of said second load is set equal to said generation tag value associated with said register of said first load; and ([Fig. 5, step 330] following the second iteration of a memory access instruction being processed [second load], the tracking entry for the second instruction is allocated, which sets the fill done flag of the second instruction [generation tag value associated with said second load] to the value of the speculation flag [first global generation counter], which is also the same value as the fill done flag of the first instruction [generation tag value associated with said first load], thus setting the generation tag value associated with the second load to the generation tag value associated with the first load; the flag as a generation counter was taught by Assad in claim 1 above)
Lee does not clearly teach if said value of said first global generation counter is greater than said generation tag value of said first load, then said generation tag value of said second load is set equal to said generation tag value associated with said register of said first load plus one.
However, Sakalis teaches if said value of said first global generation counter is greater than said generation tag value of said first load, ([Sakalis, Fig. 4, para. 0086 supported by pg. 4, Sec. 4.4 of provisional 63/029,580] “each processor instruction [first load] in the set of processor instructions has an associated unique program counter [tag value]”; [para. 0082 supported by pg. 4, Sec. 4.4 of provisional 63/029,580] “once a misspeculation is detected … the counter is compared to the predetermined threshold values [first global generation counter as the threshold correspond “the number of times {counter} each {global} dynamic instruction or handle is allowed to misspeculate {generation}” – see para. 0059] … “The counter is cleared when … the execution [threshold] has passed [is greater than] the youngest handle”; thus, while the global generation counter is greater than the generation tag value, the tag value continues to tick up, but if the tag counter exceeds this threshold, the tag counter is not incremented, and instead set to 0; the flag as a generation counter was taught by Assad in claim 1 above) then said generation tag value of said second load is set equal to said generation tag value associated with said register of said first load plus one.  ([Fig. 4, para. 0089 supported by pg. 4, Sec. 4.4 of provisional 63/029,580] “once a misspeculation is detected … the counter is incremented” the counter is the generation tag value of said second load as it is new instruction 420)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lee, Assad and Sakalis for the same reasons as disclosed above.  

As per claim 10, Lee teaches a method for blocking a side-channel attack against a processor, said processor comprising at least one register which receives loads during said side-channel attack.  ([Lee, col. 23, ln. 4-9] “when employing the above described techniques, a mechanism can be provided for protecting against speculation-based cache timing side-channel attacks, whilst alleviating the performance and/or power consumption issues associated with previously proposed techniques”)
The method performs steps described in the processing circuitry of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 11, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 12, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 13, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 14, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 15, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

As per claim 16, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 17, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 18, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

As per claim 19, Lee teaches a computer program product for blocking a side-channel attack against a processor that includes at least one register which receives loads during said side-channel attack, ([Lee, col. 4, ln. 41-45] “the techniques described herein are aimed at increasing the resilience of a cache storage to speculation-based cache timing side-channel attacks”; “[col. 8, ln. 58-59] “load instruction seeking to load data from the cache into a working register of the processor”) the computer program product comprising one or more computer-readable storage mediums having program instructions embodied therewith, the program instructions executable by one or more process including the processors to cause the one or more processors to perform operations. ([Col. 1, ln. 43-46] “processing circuitry [computer program product comprising one or more computer-readable storage mediums] to execute instructions, [programing instructions] the processing circuitry being arranged to allowing speculative execution [one or more processes to perform operations]”) 
The computer product performs operations of the method of claim 1, has language that is identical or substantially similar to the method of claim 1, and thus the computer product claim is rejected with the same rational applied against claim 1.  

As per claim 20, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wallach (US Pub. 2019/0339977) discloses comparing a first instruction with a second instruction and performing speculative execution when the first and second instruction identifies the same object.  
Horsnell et al. (US Pub. 2021/0342152) discloses triggering an abort of a transaction when instructions using data corresponding to a second address is different from instructions using data corresponding first address, both instructions speculatively executed, and committing speculative results if the transaction is not aborted, and setting an exclusive monitor [counter] for said addresses.  
Garbor et al. (US Pub. 2020/0272474) discloses a configuration storage to store an indicator to enable a restricted speculative execution mode, where the execution of instructions is completed after an older branch of the speculative execution is resolved.  
Liu et al. (US Pub. 2022/0091851) discloses keeping track of whether an older branch resolves correctly and clearing the dependency of an entry corresponding the resolved branch to ensure the load is non-speculative and prevent Spectre/Meltdown attacks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CHAU LE/Primary Examiner, Art Unit 2493